                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

Case No. 2:19-cv-10332-JFW (MAA)                                             Date: February 18, 2020
Title       Dennis Petillo v. Ashton Flores



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Erica Valencia                                            N/A
                    Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                     Attorneys Present for Defendants:
                       N/A                                                    N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed

       On January 2, 2020, the Court denied Plaintiff Dennis Petillo’s (“Plaintiff”) Request to
Proceed In Forma Pauperis. (“Order,” ECF No. 6.) The Order granted Plaintiff leave to file an
amended request to proceed in forma pauperis within 30 days, or the case would be dismissed. (Id.)
To date, Plaintiff has neither submitted the $400 filing fee nor an amended request to proceed in
forma pauperis.

       Plaintiff is ORDERED TO SHOW CAUSE by March 19, 2020 why the Court should not
recommend that the case be dismissed for for failure to pay the filing fee or submit an application to
proceed in forma pauperis pursuant to Federal Rule of Civil Procedure 41(b). If Plaintiff submits
the $400 filing fee or an application to proceed in forma pauperis on or before that date, the Order to
Show Cause will be discharged, and no additional action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed for failure to pay the filing fee or submit an
application to proceed in forma pauperis pursuant to Federal Rule of Civil Procedure 41(b).

It is so ordered.

Attachment
Request to Proceed In Forma Pauperis with Declaration in Support (CV-60P)
                                                                              Time in Court:         0:00
                                                                        Initials of Preparer:         EV


CV-90 (03/ 15)                           Civil M inutes – General                               Page 1 of 1
